       Fill in this information to identify your case:

       Debtor 1         ANJEANETTE                                           DEAL                         I- ..."


       Debtor 2
                          First Name                                         Last Name

                                                                                                                            fVEGEW&D
       (Spouse, if filing) FirstName              Middle Name                                                               AND FILED
       United States Bankruptcy Court for the: District of Arizona
                                                                                                                    2C19                 p^          c-
       Casenumber 2:19-bk.02168.EPB
       (If known)
                                                                                                                    U. S.BANKRUPTCYCOURT
                                                                                                                    MARYA. SCHOTLGURK
     Official Form 427
     Cover Sheet for Reaffirmation Agreement                                                                                                                  12/15
     Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
     and file the documents within the time set under Bankruptcy Rule 4008.


     Part 1:        Explain the Repayment Terms of the Reaffirmation Agreement


 1. Who is the creditor?                 HLS of Nevada, LLC dba Nevada West Financial
                                        Name of the creditor



 2. How much is the debt?
                                        On the date that the bankruptcy case is filed $             3, 939. 05                APR 0 9 2019
                                        To be paid underthe reaffirmation agreement $               o, »oa.i

                                            $ 262. 50 permonthfor22^_ months(iffixedinterestrate)

3. Whatis the Annual                                                                          24.00 %
                                        Before the bankruptcy case was filed
        Percentage Rate (APR)
        of interest? (See
        Bankruptcy Code                 Under the reaffirmation agreement                     24. 00 % Of Fixedrate
       § 524(k)(3)(E).)                                                                                 Q Adjustable rate

4.     Does collateral secure
       the debt?
                                        a No
                                        0 Yes. Describethecollateral. 2007 CADILLACCTS
                                                   Currentmarketvalue              $        3, 939.05

5. Does the creditor assert
       that the debt is
                                        St No
       nondischargeable? ,              LI Yes. Attachan explanationofthe natureofthedebtandthebasisforcontendingthatthedebtis nondischargeable.
j_
ifi Using information from              Income and expenses reported on Schedules I and J           Income and expenses stated on the reaffirmation agreement
        Schedule I: Your Income
        (Official Form 1061) and
        Schedule J: Your               6a.Combinedmonthlyincomefrom                 $    3, 156.50 6e. Monthlyincomefromallsources              $       3, 156.50
       Expenses (Official Form            line 12 of Schedule I                                         after payroll deductions
        106J), fill in the amounts.

                                       6b. Monthly expensesfrom line 22c of_ <:          3, 156. 50 6f. Monthly expenses                      - $
                                                                                                                                                          Z.. <6ltl3
                                          Schedule J


                                       6c. Monthly payments on all _
                                          reaffirmed debts not listed on
                                                                                             0. 00 69- Monthly payments on all
                                                                                                        reaffirmed debts not included in
                                                                                                                                                $      -2. bZ. 5D
                                          Schedule J                                                    monthly expenses


                                       6d. Scheduled net monthly income $                    0-00 eh. Present net monthly income S                           fZQ.V
                                          Subtract lines 6b and 6c from 6a.                             Subtract lines 6f and 6g from 6e.
                                          If the total is less than 0, put the                          Ifthe total is less than 0, put the
                                          number in brackets.                                           number in brackets.




     Official Form 427                                           Cover Sheet for Reaffirmation Agreement                                            page 1

               Case 2:19-bk-02168-EPB                           Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                                        Desc
                                                                Main Document     Page 1 of 9
 Debtor 1         ANJEANETTE                                   DEAL                                              Casenumberv, ^n) 2:19-bk-02168-EPB
                  First Name          Middle Name               Last Name




7. Are the income amounts                  0 No
   on lines6aand6e                         LI Yes. Explainwhytheyaredifferentandcomplete line 10.
    different?




8. Are the expense
   amounts on lines 6b                         Yes.        Explain why they are different and complete line 1 0.
   and 6f different?




9. Is the net monthly                    JdsJMo
    income in line 6h less                 d Yes. A presumptionofhardshiparises(unlessthecreditoris a creditunion).
    than O?                                                Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
                                                       Complete line 10.




110.Debtor's certification                                 I certify that each explanation on lines 7-9 is true and correct.
    about lines 7-9

    If any answeron lines 7-9 is
    Yes, the debtor must sign
    here.                                             x                                 -Ku^J>
    If all the answers on lines 7-9                          Signatur        Debtor 1                                   Signature of Debtor 2 (Spouse Only in a Joint Case)
    are <Vo, go to line 11.


11. Did an attorney represent I-I No
    the debtorin negotiating Q Yes. Hastheattorneyexecuteda declarationor an affidavitto supportthe reaffirmationagreement?
    the reaffirmation
    agreement?"""                                     u No
                                                      1-1 Yes



 Part 2:       Sign Here


 Whoeverfills out this form I certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
 must sign here.            parties identified on this Cover Sheet for Reaffinnation Agreement.




                                                                                                                                        Date          y-^> I
                                               Si nature                                                                                        M   /DD/    YY



                                              Mathew Kane
                                               Printed Name




                                               Check one:

                                               Q Debtoror Debtor'sAttorney
                                               0^ Creditor or Creditor's Attorney



Official Form 427                                                           Cover Sheet for Reaffirmation Agreement                                              page 2


            Case 2:19-bk-02168-EPB                                      Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                                              Desc
                                                                        Main Document     Page 2 of 9
Form2400A(12/15)


                                                                                  ;k one.
                                                                                   resumption ofUndue Hardship
                                                                                    .



                                                                                  No Presumption ofUndueHardship
                                                                              SeeDebtor's Statement in Supportof Reaffirmation,
                                                                              Part II below, to determine which box to check.




                           UNITED STATES BANKRUPTCY COURT
                                                District ofNevada

        ANJEANETTEDEAL
In re                                                                                           Case No. 19-02168
                         Debtor
                                                                                                Chapter 7


                                      REAFFIRMATION DOCUMENTS

                         Name of Creditor: HLS of Nevada LLC dba Nevada West Financial

                     Check this box if Creditor is a Credit Union


PART I. REAFFIRMATIONAGREEMENT

Reaffirminga debt is a serious financial decision. Before entering into this Reaffirmation
Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form.

A. Briefdescription of the original agreement being reaffirmed:autoloan
                                                                                        For example, auto loan


B. AMOUNT REAFFIRMED.                   $                            3, 939. 05

        The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
        unpaid principal, interest, and fees and costs (if any) arising on or before 03/11/2019
        which is the date ofthe Disclosure Statement portion ofthis form (Part V).

         See the   definition of "Amount Reaffirmed"   in Part   V, Section C below.


C. TheANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is                                  24. 0000 %.

         See definitionof Annual Percentage Rate" in PartV, SectionC below

        This is a (checkone)\ /1 Fixedrate                          Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.




        Case 2:19-bk-02168-EPB              Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                             Desc
                                            Main Document     Page 3 of 9
Form 2400A. Reaffirmation Documents                                                                                   Page 2


D. ReaffirmationAgreement Repayment Terms (checkandcomplete one):

        _/J        $ 262. 50 per month for           22      months starting on 04/01/2019 .

                   Describerepayment terms, includingwhetherfuture payment amount(s) may be different from
                   the initial payment amount.




E. Describethe collateral, if any, securing the debt:

                   Description:                      2007 CADILLAC CTS
                   Current Market Value              $                         3, 939. 05


F. Did the debt that is being reaffirmed arise from the purchase ofthe collateral describedabove?

         /    Yes. What was the purchase price for the collateral?                 $                     9, 473. 00


             No. Whatwasthe amount ofthe original loan?                            $


G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

                                           Terms as of the                 Terms After
                                           Date ofBankruptcy               Reaffirmation


         Balance due (including
          fees andcosts)                   $             3, 939. 05        $                3, 939. 05
         Annual PercentageRate                   24. 0000 %                    24. 0000 %
         Monthly Payment                   $        262. 50                $    262. 50

H.     | Checkthis box if the creditor is agreeingto provide you with additional future credit in connection with
         this Reaffirmation Agreement. Describethe credit limit, the Annual PercentageRate that applies to
         future credit and any Otherterms on future purchasesand advancesusing such credit:




PART II.           DEBTOR'SSTATEMENTIN SUPPORTOF REAFFIRMATIONAGREEMENT

A. Were you represented y an attorney during the course of negotiating this agreement?

         Check one.              Yes   |    i No

B. Is the creditor a credit union?

         Check one. |          |Yes    |/|No




       Case 2:19-bk-02168-EPB                  Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                         Desc
                                               Main Document     Page 4 of 9
Form 2400A. Reaffirmation Documents                                                                       Page3


C. If your answer to EITHER question A. or B. above is "No, " complete 1. and 2. below.

   1.     Your present monthly income and expenses are:

          a. Monthly income from all sources after payroll deductions
          (take-home pay plus any other income)                                       $    3, 156. 50

          b. Monthly expenses (including all reaffirmed debts except
         this one)                                                                    $    2, 894. 00

          c. Amount available to pay this reaffirmed debt (subtract b. from a.)       $      2<8'L^D

         d. Amount ofmonthly payment required for this reaffirmed debt                $      262. 50

         If the monthly payment on this reaffirmed debt (line d. ) is greater than the amount you have available to
         pay this reaffirmed debt (line c. ), you must check the box at the top ofpage one that says "Presumption
         of Undue Hardship. " Otherwise, you must check the box at the top ofpage one that says "No
         Presumption of Undue Hardship. "

   2.    You believe that this reaffirmation agreementwill not impose an undue hardshipon you or your
         dependents because:

                   one ofthe two statements below, if applicable:

                   You can afford to make the payments on the reaffirmed debt becauseyour monthly income is
                   greater than your monthly expenses even after you include in your expenses the monthly
                   payments on all debtsyou are reaffirming, includingthis one.

                   You can afford to make the payments on the reaffirmed debt even though your monthly income
                   is less than your monthly expenses after you include in your expensesthe monthly payments on
                   all debts you are reaffirming, including this one, because:




         Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were "Yes, " check the following
statement, i applicable:

                   You believe this Reaffirmation Agreement is in your financial interest and you can afford to
                   make the payments on the reaffirmed debt.

Also, check the box at the top ofpage one that says "No Presumption of Undue Hardship."




        Case 2:19-bk-02168-EPB             Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                Desc
                                           Main Document     Page 5 of 9
Form 2400A, Reaffirmation Documents                                                                                   Page 4

PART III. CERTIFICATIONBY DEBTOR(S)AND SIGNATURESOF PARTIES
I hereby certify that:

          (1)      I agreeto reaffirm the debt describedabove.

          (2)      Before signing this Reaffirmation Agreement, I read the terms disclosed in this Reaffirmation
                   Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
                   below;

          (3)      The Debtor's Statement in Support ofReaffirmationAgreement (Part II above) is true and
                   complete;

          (4)      I am entering into this agreement voluntarily and am fully informed of my rights and
                   responsibilities; and

          (5)      I have received a copy ofthis completed and signed ReaffirmationDocuments form.
SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign. ):

Date ;3'J<W/                           Signature                        &^JJ
                                                                    Debtor
Date                                   Signature
                                                              Joint Debtor, if any



Reaffirmation Agreement Terms Accepted by Creditor:

Creditor Nevada West Financial                         P. O. Box 94703, LasVegas, NV89193
                          Print Name                                         Address
                                                                                             '^IZ.-K/^
          Mathew Kane                                                                     _Q3/W3f&+9-
                Print Name of Representative                     Signature                      Date




PART IV. CERTIFICATIONBY DEBTOR'SATTORNEY(IF ANY)
            To be filed only if the attorney represented the debtor during the course ofnegotiating this agreement.

I hereby certify that: (1) this agreementrepresents a fully informed and voluntary agreement by the debtor; (2)
this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) I have
fully advised the debtor ofthe legal effect and consequences of this agreement and any default under this
agreement.

 JA presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is able to make the required payment.

Checkbox, if the presumption ofundue hardship box is checkedon p ge 1 andthe creditor is not a Credit
Union.

Date 3 [c\ ^Hsignature ofDebtor's Attorney
                        Print Name ofDebtor's Attorney          ^



         Case 2:19-bk-02168-EPB                Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                     Desc
                                               Main Document     Page 6 of 9
Form 2400A. Reaffirmation Documents                                                                         Page 5



PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)
Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the
decision is in your best interest. Ifthese steps, whichare detailed in the Instructions provided in Part V, Section
B below, are not completed, the ReaffirmationAgreement is not effective, even though you have signed it.

A.         DISCLOSURE STATEMENT

     1.   What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
          obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
          you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
          your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
          whichmay have changedthe terms ofthe original agreement. If you are reaffirming an open end credit
          agreement, that agreement or applicable law may permit the creditor to change the terms of that
          agreement in the future under certain conditions.

   2.     Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
          reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can
          afford the payments that you agree to make.

   3.     What if your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
          any lien on your property. A "lien" is often referred to as a security interest, deed oftrust, mortgage, or
          security deed. The property subject to a lien is often referred to as collateral. Even if you do not
          reaffirm and your personal liability on the debt is discharged,your creditor may still have a right under
          the lien to take the collateral if you do not pay or default on the debt. If the collateral is personal
          property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
          than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
          ofthe collateral, as the parties agree or the court determines.

  4.      How soon do you need to enter into and file a reaffirmation agreement? If you decideto enter into
          a reaffirmation agreement, you must do so before you receive your discharge. After you have entered
          into a reaffirmation agreement and all parts ofthis form that require a signature have been signed, either
          you or the creditor should file it as soon as possible. The signed agreement must be filed with the court
          no later than 60 days after the first date set for the meeting ofcreditors, so that the court will havetime
          to schedule a hearing to approve the agreement if approval is required. However, the court may extend
          the time for filing, even after the 60-day period has ended.

  5.      Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
          before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
          your Reaffirmation Agreement is filed with the court, whichever occurs later. To rescind (cancel) your
          ReaffirmationAgreement, you must notify the creditor that your ReaffirmationAgreement is rescinded
          (or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
          you rescind within the time allowed.




          Case 2:19-bk-02168-EPB          Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                   Desc
                                          Main Document     Page 7 of 9
Form 2400A. Reaflirmation Documents                                                                        Page 6



     6.   Whenwill this Reaffirmation Agreement be effective?

          a. If you were represented by an attorney during the negotiation ofyour Reaffirmation
          Agreement and

                   i. if the creditor is not a Credit Union, your ReaffirmationAgreement becomes effective when
                   it is filed with the court unless the reaffirmation is presumed to be an undue hardship. If the
                   ReaffirmationAgreement is presumed to be an undue hardship,the court must review it and may
                   set a hearing to determine whether you have rebutted the presumption of undue hardship.

                   ii. if the creditor is a Credit Union, your ReaffirmationAgreement becomes effective when it
                   is filed with the court.

          b. If you were not represented by an attorney during the negotiation ofyour Reaffirmation
          Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
          court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
          you and the creditor ofthe hearing on your ReaffirmationAgreement. You must attend this hearing, at
          which time thejudge will review your Reaffirmation Agreement. If thejudge decides that the
          Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
          effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
          deed oftrust, security deed, or other lien on your real property, like your home, you do not need to file a
          motion or get court approval ofyour Reaffinnation Agreement.

     7    What if you have questions aboutwhat a creditor can do? If you have questions about reaffirming a
          debt or what the law requires, consult'with the attorney who helped you negotiate this agreement. If you
          do not have an attorney helping you, you may ask thejudge to explain the effect ofthis agreement to
          you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
          creditor "may" do, it is not giving any creditor permissionto do anything. The word "may" is usedto
          tell you what might occur if the law permits the creditor to take the action.

B.        INSTRUCTIONS

     1.   Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
          review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
          case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

  2.      Complete the Debtor's Statement in Support ofReaffirmation Agreement (Part II above). Be sure that
          you can afford to make the payments that you are agreeing to make and that you have received a copy of
          the Disclosure Statement and a completed and signed Reaffirmation Agreement.

  3.      If you were represented by an attorney during the negotiation ofyour Reaffinnation Agreement, your
          attorney must sign and date the Certification By Debtor's Attorney (Part IV above).

  4.      You or your creditor must file with the court the original ofthis Reaffirmation Documents packet and a
          completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

  5.      Ifyou are not represented by an attorney, you must also complete andfile with the court a separate
          document entitled "Motionfor Court Approval of ReaffirmationAgreement" unlessyour Reaffirmation
          Agreement is for a consumer debt secured by a lien onyour real property, such asyour home. You can
          use Form 2400B to do this.




          Case 2:19-bk-02168-EPB              Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47              Desc
                                              Main Document     Page 8 of 9
Form 2400A, Reaffirmation Documents                                                                         Page?


C.         DEFINITIONS

     1.   "Amount Reaffirmed" means the total amount ofdebt that you are agreeing to pay (reaffirm) by
          entering into this agreement. The total amount ofdebt includes any unpaid fees and costs that you are
          agreeingto paythat aroseon or beforethe dateofdisclosure, whichis the date specified in the
          Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
          additional amounts that arise after the date ofthis disclosure. You should consult your credit agreement
          to determine whether you are obligated to pay additional amounts that may arise after the date of this
          disclosure.

   2.     "AnnualPercentageRate"meansthe interest rate on a loan expressedunderthe rules required by
          federal law. The annual percentage rate (as opposed to the "stated interest rate") tells you the full cost
          ofyour credit including many ofthe creditor's fees and charges. You will find the annual percentage
          rate for your original agreement on the disclosure statement that was given to you when the loan papers
          were signed or on the monthly statements sent to you for an open end credit account such as a credit
          card.

  3.      "CreditUnion" means a financialinstitution as defined in 12 U.S.C. § 461(b)(l)(A)(iv). It is owned
          and controlled by andprovides financialservicesto its members andtypically useswords like "Credit
          Union" or initials like "C. U. " or "F.C. U. " in its name.




          Case 2:19-bk-02168-EPB             Doc 9 Filed 04/09/19 Entered 04/10/19 09:38:47                Desc
                                             Main Document     Page 9 of 9
